Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 1 of 48 Page ID #:26




                    EXHIBIT A
             Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 2 of 48 Page ID #:27




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22683950
Notice of Service of Process                                                                            Date Processed: 01/29/2021

Primary Contact:           Sheryl Arneson
                           3M Company
                           3M Center
                           Bldg 220-9E-02 220-10W/F06
                           Saint Paul, MN 55144-1000

Electronic copy provided to:                   Gwen Bernardy-Bauer
                                               Canhnha Luu

Entity:                                       3M Company
                                              Entity ID Number 3571748
Entity Served:                                3M Company
Title of Action:                              City of Downey vs. 3M Company (f/k/a Minnesota Mining and Manufacturing,
                                              Co.)
Matter Name/ID:                               City of Downey vs. 3M Company (f/k/a Minnesota Mining and Manufacturing,
                                              Co.) (10909390)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Environmental
Court/Agency:                                 Los Angeles County Superior Court, CA
Case/Reference No:                            21STCV03250
Jurisdiction Served:                          Minnesota
Date Served on CSC:                           01/29/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Celeste Evangelisti
                                              214-521-3605

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
             Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 3 of 48 Page ID #:28


                                                                                                                                                    SUM-100
                                           SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                           (SOLO PARA USO DE LA CORTE)
                                 (CITACION JUDICIAL)
                                                                                                                     CONFORMED COPY
NOTICE TO DEFENDANT:                                                                                                     ORIGINAL FILED
                                                                                                                      Superior Court of California
(AVISO AL DEMANDADO):                                                                                                   County of Los Angeles
3M Company (f/k/a Minnesota Mining and Manufacturing, Co.); eft
(Additional Parties Attachment form is attached.)                                                                          JAN 27 2021
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                           Sher R. Carter, Executive Officer/Clerk of Cou
City of Downey                                                                                                     By: Tanya Herrera, Deputy
NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written resp nse at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal kirm if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.goviseithelp), your county law library, or the courthouse nearest you.Lf    I you cannot pay the filing fee, ask the
court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and our wages, money, and property may
be taken without further warning from the court.
   There are other legal requirements. You may want to cell an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legs services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornIa.org), the California Cou s Online Self-Help Center
(www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court h s a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
jAVISOI Lo han demandado. Si no responde dentro de 30 dies, la code puede decidir en su contra sin escuchei su version. Lea la informed& a
continuacion.
   Ilene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaciOn y papeles legates pars present r una respuesta por escrito en este
code y hacer que se entregue una copla el demandante. Una Carta o una Hamada telefonica no lo protegen. Su) respuesta par escrIto tlene que ester
en format() legal correct° sl desea que procesen su caso en la code. Es posible que haya un formulario que usfed pueda user pare su respuesta.
Puede encontrar estos formulados de la code y mils informaclOn en el Centro de Ayuda de las Cortes de Califo la (www.sucorte.cagov), en la
bibliofeca de leyes de su condado o en la carte que le quede mss coma. SI no puede pager la cuota de presen aciOn, Aida al secretario de la corte que
le de un formulario de exenciOn de pago de cuotas. SIno presenta su respuesta a Hemp°, puede perder el cas por incumplimlento y /a corte le podra
guitar su sueldo, diner° y bienes sin mos advettencia.
   Hay otros requisitos legates. Es recomendable que Herne a un abogado inmedlatamente. Sino conoce a un bogado, puede Hamar a un serviclo de
remision a abogados. SIno puede pager a un abogado, es posible que cump/a con los requisitos pare obtener erviclos legates gratuftos de un
programs de serviclos legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sill° we de California Legal Services,
(www.lawhelpcalifomia.org), en el Centro de Ayuda de las Corte.s de California, (www.sucorte.ca.gov) o ponian ose en contact° con la code o el
colegio de abogados locales. AVISO: Parley, la corte tiene detach° a reclamar las cuotas y los costos exentos par !moaner un gravamen sobre
cualquier recuperaciOn de $10,000 6 reds de valor nicibida mediente un acuerdo o una cot cesiOn de arbitraje n un caso de derecho civil. Ilene que
pager el gravamen de la corte antes de que la code pueda desechar el caso.
The name and address of the court is:
(El nombre y direccian de la corte es): Superior Court of California
County of Los Angeles (Stanley Mosk Courthouse)
                                                                                                          "setTreV131210
312 N. Spring Street, Los Angeles, CA 90012
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: ?El nombre, la direcci6n y el flamer°
de teldfono del abogado del demandante, o del demandante quo no tiene abogado, es):
Celeste Evangelistl, Baron fittludd, P.C., 3102 Oak Lawn Ave., Ste. 1100, Dallas, Texas 75219
DATE:                                                                          Clerk, by                        trO ela          , Deputy
(Fecha)     I tAk 1.1 141                                                      (Secretario)                ...a  '               (AdJunto)
                                                                                                      IsiAi
(For proof oAnrylce of this summons, uslle roof.of.%.°1°1
                                                    Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use e/ formulario Proof of Service of Summons, (POS-010).)
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL) '
                                  1. 1- 1 as an Individual defendant
                                  2.       r---1
                                            as the person sued under the fictitious name of (specify)

                                      3.           on behalf of (specify):      3M Company (f/k/a Minnesota Mining and Manufacturing, Co.)
                                           under: M CCP 416,10 (corporation)                                         CCP 416.60 (minor)
                                                    CCP 416.20 (defunct corporation)                                 CCP 416.70 (conservatee)
                                                    CCP 416.40 (association or partnership)                          CCP 416.90 (authorized person)
                                                    other (specify):
                                      4. r--1by personal delivery on (date)                                                                                Pagel of 1
Form Adopted for Mandatory Use
Judicial Council of California
                                                                       SUMMONS                                                  Cade of Civil Procedure §§ 412.20, 465
                                                                                                                                                    www.courts.ca.gov
SUM-100 [Rev. July 1, 2009)
               Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 4 of 48 Page ID #:29


                                                                                                                            SUM-200(A)
 SHORT TITLE:                                                                                CASE NUMBER:

 City of Downey v. 3M Company; et al.


                                                         INSTRUCTIONS FOR USE
 —> This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
 —> If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
    Attachment form is attached."
List additional parties (Check only one box. Use a separate page for each type of party.):

      1- 7 Plaintiff            F - 1 Defendant      Cross-Complainant              Cross-Defendant

E.I. DU PONT DE NEMOURS & COMPANY; THE CHEMOURS COMPANY; THE CHEMOURS COMPANY FC, LLC; CHEMGUARD,
INC.; TYCO FIRE PRODUCTS, LP (successor in interest to the Ansul Company); KIDDE-FENWAL, INC.; NATIONAL FOAM INC.;
BUCKEYE FIRE EQUIPMENT COMPANY; AGC CHEMICALS AMERICAS, INC.; AGC, INC. f/k/a ASAHI GLASS CO., LTD;
ARCHROMA MANAGEMENT, LLC; ARCHROMA U.S., INC.; ARKEMA INC.; BASF CORPORATION; CARRIER GLOBAL
CORPORATION; CHEMDESIGN PRODUCTS, INC.; CHEMICALS INC.; CHUBB FIRE, LTD.; CLARIANT CORPORATION;
CORTEVA, INC.; DEEPWATER CHEMICALS, INC.; DUPONT DE NEMOURS, INC.; DYNAX CORPORATION; KIDDE PLC., INC.;
NATION FORD CHEMICAL COMPANY; RAYTHEON TECHNOLOGIES CORPORATION f/k/a UNITED TECHNOLOGIES
CORPORATION; UTC FIRE & SECURITY AMERICAS CORPORATION, INC.; ANGUS INTERNATIONAL SAFETY GROUP, LTD.;
JOHNSON CONTROLS INTERNATIONAL PLC; JOHNSON CONTROLS FIRE PROTECTION, LP; CENTRAL SPRINKLER LLC; FIRE
PRODUCTS GP HOLDING, LLC; and JOHN DOE DEFENDANTS 1-49




                                                                                                                  Page           of
                                                                                                                                       Page 1 of 1
 Form Adopted for Mandatory Use                   ADDITIONAL PARTIES ATTACHMENT
   Judicial Council of California
SUM-200(A) (Rev. January 1, 2007]                       Attachment to Summons
       Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 5 of 48 Page ID #:30




1    BARON & BUDD, P.C.                                             CONFORMED COPY
                                                                     •     ORIGINAL FILED
     John P. Fiske (CA Bar No. 249256)                                                     ofAC
                                                                                nrtyCcr t os
                                                                            oruio
                                                                         Suse                 na e:snia
                                                                                                glIf
2
     11440 West Bernardo Court, Suite 265
     San Diego, CA 92127
3
     Telephone: (858) 251-7424
                                                                             JAN 27 2021
4                                                            Sherri R. Carter, Executive Officer/Clerk of Court
     Celeste Evangelisti (CA Bar No. 225232)                        By: Tanya Herrera, Deputy
5
     Baron & Budd, P.C.
6    3102 Oak Lawn Avenue, Suite 1100
     Dallas, TX 75219-4281
7    Telephone: (214) 521-3605
8
     Attorneysfor Plaintiff City of Downey
9

10               IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
11
                          IN AND FOR THE COUNTY OF LOS ANGELES
12

13
      CITY OF DOWNEY,.                               Case No.             21 STCV03250
14           Plaintiff,                              Date Filed:

15    VS.                                            COMPLAINT FOR DAMAGES AND
                                                     OTHER RELIEF:
16    3M COMPANY (f/k/a Minnesota Mining and
17    Manufacturing, Co.); E.I. DU PONT
      DE NEMOURS & COMPANY; THE                         (1) PUBLIC NUISANCE
18    CHEMOURS COMPANY; THE CHEMOURS                    (2) PRIVATE NUISANCE
      COMPANY FC, LLC; CHEMGUARD, INC.;                 (3) STRICT PROD. LIABILITY
19
      TYCO FIRE PRODUCTS, LP (successor in                  (DESIGN DEFECT —
20    interest to the Ansul Company); KIDDE-                CONSUMER EXPECTATION
      FENWAL, INC.; NATIONAL FOAM INC.;                     TEST);
21    BUCKEYE FIRE EQUIPMENT COMPANY;                   (4) STRICT PROD. LIABILITY
      AGC CHEMICALS AMERICAS, INC.; AGC,                    (DESIGN DEFECT — RISK-
22
      INC. f/k/a ASAHI GLASS CO., LTD;                      BENEFIT TEST)
23    ARCHROMA MANAGEMENT, LLC;                         (5) STRICT PROD. LIABILITY
      ARCHROMA U.S., INC.; ARKEMA INC.;                     (FAILURE TO WARN)
24    BASF CORPORATION; CARRIER GLOBAL                  (6) NEGLIGENCE
      CORPORATION; CHEMDESIGN                               (MANUFACTURER OR
25
      PRODUCTS, INC.; CHEMICALS INC.;                       SUPPLIES — DUTY TO
26    CHUBB FIRE, LTD.; CLARIANT                            WARN)
      CORPORATION; CORTEVA, INC.;                       (7) NEGLIGENCE (FAILURE TO
27    DEEPWATER CHEMICALS, INC.; DUPONT                     RECALL)
28
      DE NEMOURS, INC.; DYNAX                           (8) TRESPASS

                                               1

                             COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 6 of 48 Page ID #:31




1    CORPORATION; KIDDE PLC., INC.;                             (9) CIVIL CONSPIRACY;
     NATION FORD CHEMICAL COMPANY;                             (10) VIOLATION OF THE
2
     RAYTHEON TECHNOLOGIES                                         UNIFORM VOIDABLE
3    CORPORATION f/k/a UNITED                                      TRANSFER ACT; and
     TECHNOLOGIES CORPORATION; UTC                             (11) LIABILITY PURSUANT TO
4    FIRE & SECURITY AMERICAS                                      CAL. CIV. CODE § 1882
     CORPORATION, INC.; ANGUS
5
     INTERNATIONAL SAFETY GROUP, LTD.;
6    JOHNSON CONTROLS INTERNATIONAL                              UNLIMITED CIVIL CASE
     PLC; JOHNSON CONTROLS FIRE                                  JURY TRIAL DEMANDED
7    PROTECTION, LP; CENTRAL SPRINKLER
     LLC; FIRE PRODUCTS GP HOLDING, LLC;                     Exempt from Filing Fees (Govt. Code §
8
     and JOHN DOE DEFENDANTS 1-49                            6103);
9                                                            Deemed Verified (Code Civ. Proc. § 446)
                            Defendants.
10
                                             COMPLAINT
11
            Plaintiff, CITY OF DOWNEY ("Downey" or "Plaintiff"), by and, through its
12

13
     undersigned counsel, brings this action against Defendants 3M Company, E. I. DuPont De

[4   Nemours and Company, The Chemours Company, The Chemours Company FC, LLC,

[5   Chemguard, Inc., Tyco Fire Products, LP (successor in interest to the Ansul Company), Kidde-

16   Fenwal, Inc., National Foam Inc., Angus Fire Armour Corporation, Buckeye Fire Equipment

17   Company, and AGC Chemicals Americas, Inc., AGC, Inc. f/k/a Asahi Glass Co., Ltd.,
[8   Archroma Management, LLC, Archroma U.S., Inc., Arkema Inc., BASF Corporation, Carrier
19   Global Corporation, ChemDesign Products, Inc., Chemicals Inc., Chubb Fire, Ltd., Clariant
10   Corporation, Corteva, Inc., Deepwater Chemicals, Inc., DuPont De Nemours, Inc., Dynax
?A   Corporation, Kidde PLC., Inc., National Ford Chemical Company, Raytheon Technologies
12
     Corporation f/k/a United Technologies Corporation, UTC Fire & Security Americas Corporation,
13
     Inc. Angus International Safety Group, LTD., Johnson Controls International plc, Johnson
14
     Controls Fire Protection, LP, Central Sprinkler LLC, Fire Products GP Holding, LLC, John Doe
15
     Defendants 1-49 (collectively, "Defendants"), and alleges as follows:
16

17

18

                                                    2

                             COMPLAINT FOR DAMAGES AND OTHER RELIEF
         Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 7 of 48 Page ID #:32




1
                                    I.       SUMMARY OF THE CASE
2
             1.      Plaintiff brings this action against Defendants to recover any and all past and
3
      future compensatory and/or consequential damages for the investigation, remediation, removal,
4
      disposal, and monitoring of the ongoing impacts to its surface, groundwater, soil, and sediment
5
      caused and/or created by Defendants' products, as well as any and all punitive damages available
6
      as a result of the actions and/or inactions of Defendants.
7
             2.      Downey supplies drinking water to over a hundred thousand individuals in the
8

9
      Downey area. Plaintiff owns and/or operates drinking water wells that supply water to

10    residences, schools, and businesses.

11           3.      Per- and polyfluoroalkyl substances ("PFAS") including, but not limited to,

12    perfluorooctanoic acid ("PFOA") and/or perfluorooctane sulfonic acid ("PFOS") have been

13    detected in Downey's groundwater supply. Downey seeks to recover by this action the
14    substantial costs necessary to ensure a safe and reliable drinking water supply from wells that
15    have been, and continue to be, impacted by PFAS including but not limited to PFOA and/or
16    PFOS
17
             4.      At various times from the 1960s through today, Defendants manufactured,
18
      marketed, and/or sold PFAS including but not limited to PFOA and/or PFOS and/or the
19
      precursors to PFOS and PFOA or products made with those constituents including Teflon,
?,0
      Scotchguard, waterproofing compounds, stain proofing compounds, paper and cloth coatings,
?.1
      waxes, and various other products. One such product is aqueous film-forming foam ("AFFF"), a
?2
      firefighting agent used to control and extinguish Class B fuel fires.
?.3
             5.      Defendants' AFFF contained per- and polyfluoroalkyl substances ("PFAS"),
?,4
      specifically, perfluorooctanoic acid ("PFOA") and/or perfluorooctane sulfonic acid ("PFOS"),
Z5
      and/or contained the precursors of PFOA and PFOS. Any and all references to PFOA and PFOS
Z6
      in this Complaint should be read to reference and include the precursors to PFOA and PFOS.
?7

?.8

                                                       3

                               COMPLAINT FOR DAMAGES AND OTHER RELIEF
         Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 8 of 48 Page ID #:33




1
              6.      PFOA and PFOS are manufactured compounds that are toxic and persistent in the
2
      environment, do not biodegrade, move readily through soil and groundwater, and pose a concern
3
      to human health and safety.
4
              7.      Defendants manufactured, marketed and/or sold PFOA and/or PFOS with the
5
      knowledge that these toxic compounds would be released into the environment during the
6
      intended use of products made with PFOA and/or PFOS even when the PFOA and/or PFOS and
7
      end products were used as directed and intended by the manufacturer. At all relevant times, upon
8

9
      information and belief, beginning decades ago and continuing to this date, products containing

10    PFAS including but not limited to PFOA and/or PFOS were sold, supplied, used, and disposed in

11    the vicinity of Downey wells and water supplies. During these activities, PFAS-containing

12    products were used as directed and intended by the manufacturers, which allowed PFAS,

13    including but not limited to PFOA and/or PFOS to enter the environment. When used and
14    disposed as intended, these compounds migrated through the soil and into the groundwater,
15    thereby impacting Plaintiffs water supply.
16            8.      Defendants manufactured, marketed and/or sold AFFF with the knowledge that
17
      these toxic compounds would be released into the environment during fire protection, training,
18
      and response activities even when the AFFF was used as directed and intended by the
19
      manufacturer.

              9.      At all relevant times, upon information and belief, beginning decades ago,
?1
      continuing to this date, AFFF containing PFOS and/or PFOA has been used and stored at fire
?2
      training facilities, airports, and military bases for fire protection, training, and response activities.

      During these activities, AFFF was used as directed and intended by the manufacturers, which
?,4
      allowed PFOA and/or PFOS to enter the environment. When sprayed onto outdoor surfaces as
?.5
      intended, these compounds migrated through the soil and into the groundwater, thereby
?.6
      impacting Plaintiff's water supply.
?,7



                                                         4

                                 COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 9 of 48 Page ID #:34




1
            10.     As a result of the use of products containing PFAS, including but not limited to
2
     PFOA and/or PFOS, including AFFF and others, for their intended purposes, Downey has
3
     detected at least 8 discrete PFAS chemicals, including PFOS and PFOA, in its water supply and
4
     wells at elevated levels.
5
            11.     Plaintiff files this lawsuit to recover compensatory and all other damages,
6
     including but not limited to the costs of designing, constructing, installing, operating and
7
     maintaining the treatment facilities and equipment required to remove PFOA and/or PFOS from
8

9
     the drinking water supplied to the public and/or for the costs of securing alternative sources of

10   water as a result of the ongoing and future impacts set forth and described herein, and to ensure

[1   that the responsible parties bear such expense, rather than Downey and its ratepayers.

12                                            II.     PARTIES

13          12.     The City of Downey is a California municipal corporation and charter city
14   operating a water utility incorporated under the laws of the State of California with its principal
15   place of business in Downey, California. Downey owns and operates public drinking water wells
16   that provide potable drinking water to Downey's population. Their system is subject to the rules
17
     and regulations of the State Water Resources Control Board Division of Drinking Water
18
     ("SWRCB DDW"), and Downey has a water supply permit pursuant to which Downey has a
19
     duty to provide water service.
ZO
            13.     Downey's water system includes, among other elements, drinking water
Z1
     production wells that draw from groundwater aquifers and associated pumping, storage, and
Z2
     distribution facilities and equipment, all of which will be referred to collectively in this
Z3
     Complaint as "the Downey Wells." Among other things, the Downey Wells include the right of
Z4
     Downey to appropriate and use groundwater for drinking water supplies from such Wells.
Z5
            14.     Downey has significant property interests in the waters it appropriates and uses
Z6
     from the Downey Wells, and also has significant property interests in the groundwaters that
Z7

Z8
     supply the Downey Wells. The past, present and continuing impact to such waters by PFOA

                                                       5

                                 COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 10 of 48 Page ID #:35



1
      and/or PFOS constitutes injury to such waters for which Downey is entitled to, and hereby does,
2
      seek damages and other appropriate relief. All of Downey's affected property interests,
3
      including the Downey Wells, will be referred to collectively in this Complaint as "Downey
4
      Property" or "Plaintiff's Property."
5
             15.     The following Defendants designed, manufactured, formulated, marketed,
6
      promoted, distributed, sold (directly or indirectly), applied, discharged, disposed of and/or
7
      released the PFAS, including but not limited to PFOA and/or PFOS and/or products containing
8

9
      PFAS including but not limited to PFOA and/or PFOS that have impacted the Downey Wells

10    and water supply:

11                   a. Defendant 3M Company (f/k/a Minnesota Mining and Manufacturing

12                        Company) ("3M") is a corporation organized and existing under the laws of

13                        the State of Delaware and authorized to conduct business in California, with
14                        its principal place of business located at 3M Center, St. Paul, Minnesota
15                        55144. At all times relevant, 3M manufactured, marketed, promoted,
16                        distributed, and/or sold AFFF containing PFOA and/or PFOS used to fight
17
                          fires at numerous military bases, airports, and other locations throughout the
18
                          country.
19
                     b. 3M is the only company that manufactured and/or sold AFFF containing
?.0
                          PFOS.
Z1
                     c. Defendant E. I. DuPont De Nemours and Company ("DuPont") is a
Z2
                          corporation organized and existing under the laws of the State of Delaware
?.3
                          with its principal place of business located at 974 Centre Road, Wilmington,
14
                          Delaware 19805. DuPont does and/or has done business throughout the
Z5
                          United States, including in the state of California.
?.6
                     d. Defendant The Chemours Company ("Chemours") is a corporation organized
!7

?.8                       and existing under the laws of the State of Delaware, with its principal place

                                                        6

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
      Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 11 of 48 Page ID #:36




                  of business located at 1007 Market Street, Wilmington, Delaware 19899.
2
                  Chemours does business throughout the United States, including conducting
3
                  business in California.
4
               e. In 2015, DuPont spun off its "Performance Chemicals" business to Chemours,
5
                  along with certain environmental liabilities. Upon information and belief, at
6
                  the time of the transfer of its Performance Chemicals business to Chemours,
7
                  DuPont had been sued, threatened with suit and/or had knowledge of the
8

9
                  likelihood of litigation to be filed regarding DuPont's liability for damages

10                and injuries arising from the manufacture and sale of PFOA and/or PFOS

11                compounds and products that contain PFOA and/or PFOS.

12             f. Defendant The Chemours Company FC, LLC ("Chemours FC"), successor in

13                interest to DuPont Chemical Solutions Enterprise, is a Delaware Corporation.
14                Upon information and belief, Chemours FC conducts business throughout the
15                United States, including the State of California. Its principal place of business
16                is 1007 Market Street Wilmington, Delaware, 19899.
17
               g. Defendant Chemguard, Inc. ("Chemguard") is a corporation organized and
18
                  existing under the laws of the State of Texas, with its principal place of
19
                  business located at One Stanton Street, Marinette, Wisconsin 54143.
ZO
                  Chemguard does business throughout the United States. Upon information and
?I
                  belief, Chemguard does and/or has done business throughout the United
Z2
                  States, including in the state of California. This Defendant manufactured and

                  sold AFFF that contained PFOA.
14
               h. Defendant Tyco Fire Products LP (successor in interest to the Ansul

                  Company) ("Tyco") is a limited partnership organized and existing under the
?,6
                  laws of the State of Delaware and authorized to do business in California, with

                  its principal place of business located at 1400 Pennbrook Parkway, Lansdale,

                                                7

                        COMPLAINT FOR DAMAGES AND OTHER RELIEF
      Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 12 of 48 Page ID #:37




1
                     Pennsylvania 19446. Tyco is an indirect subsidiary that is wholly owned by
2
                     Johnson Controls International plc, an Irish public limited company listed on
3
                     the New York Stock Exchange [NYSE: JCI].
4
                i.   Tyco manufactures the Ansul brand of products and is the successor-in-
5
                     interest to the corporation formerly known as The Ansul Company ("Ansul")
6
                     (hereinafter, Ansul and/or Tyco as the successor-in-interest to Ansul will be
7
                     referred to collectively as "Tyco/Ansul"). At all times relevant, Tyco/Ansul
8

9
                     manufactured, marketed, promoted, distributed, and/or sold fire suppression

10                   products, including AFFF, that contained fluorocarbon surfactants containing

[1                   PFOA and/or PFOS.

12             j. Defendant The Ansul Company (hereinafter "Ansul") is a Wisconsin

13                   corporation, with its principal place of business at One Stanton Street,
14                   Marinette, Wisconsin 54143.
15             k. Defendant Kidde-Fenwal, Inc. ("Kidde-Fenwal") is a corporation organized
16                   under the laws of the State of Delaware, with its principal place of business
17
                     located at One Financial Plaza, Hartford, Connecticut 06101. Kidde-Fenwal
18
                     is the successor-in-interest to Kidde Fire Fighting, Inc. (f/k/a Chubb National
19
                     Foam, Inc. f/k/a National Foam System, Inc.) (collectively, "Kidde/Kidde
10
                     Fire"). Kidde-Fenwal does business throughout the United States, including
1.1
                     conducting business in California.
12
               1.    Defendant National Foam Inc. ("National Foam") is a corporation organized
13
                     under the laws of the State of Delaware, with its principal place of business
14
                     located at 141 Junny Road, Angier, North Carolina 27501. National Foam
15
                     manufactures the Angus brand of products and is the successor-in-interest to
16
                     Angus Fire Armour Corporation (collectively, "National Foam/Angus Fire").
17

18
                     Upon information and belief, National Foam/Angus Fire does and/or has done

                                                   8

                           COMPLAINT FOR DAMAGES AND OTHER RELIEF
      Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 13 of 48 Page ID #:38




1
                  business throughout the United States, including in the state of California.
2
                  This Defendant manufactured and sold AFFF that contained PFOA.
3
               m. Defendant Buckeye Fire Equipment Company ("Buckeye") is a foreign
4
                  corporation organized and existing under the laws of the State of Ohio, with
5
                  its principal place of business at 110 Kings Road, Mountain, North Carolina
6
                  28086. Buckeye does and/or has done business throughout the United States,
7
                  including conducting business in California. This Defendant manufactured
8

9
                  and sold AFFF that contained PFOA.

10             n. Defendant AGC, Inc. f/k/a Asahi Glass Co., Ltd. ("AGC"), is a corporation

11                organized under the laws of Japan and does business throughout the United

12                States. AGC has its principal place of business at 1-5-1, Marunouchi, Chiyoda-

13                ku, Tokyo 100-8405 Japan.
14             o. Defendant AGC Chemicals Americas, Inc. ("AGC America") is a Delaware
15                corporation with its principal business office at 55 E. Uwchlan Avenue, Suite
16                201, Exton, Pennsylvania 19341. Upon information and belief, AGC America
17
                  is a subsidiary of AGC, Inc., a Japanese corporation formerly known as Asahi
18
                  Glass Company, Ltd. AGC America is registered to do business in California.
19
               p. Defendant Archroma Management, LLC, is a foreign limited liability company
ZO
                  registered in Switzerland, with a principal business address of Neuhofstrasse
!I
                  11, 4153 Reinach, Basel-Land, Switzerland.
Z2
               q. Defendant Archroma U.S., Inc. is a Delaware corporation with its principal

                  place of business located at 5435 77 Center Dr., #10, Charlotte, North
Z4
                  Carolina 28217. Upon information and belief, Archroma U.S., Inc. is a
?5
                  subsidiary of Archroma Management, LLC, and supplied Fluorosurfactant
?6
                  Products for use in AFFF. Archroma U.S., Inc. is registered to do business
?,7
                  in California.

                                                9

                        COMPLAINT FOR DAMAGES AND OTHER RELIEF
     Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 14 of 48 Page ID #:39




1
              r. Defendant Arkema Inc. ("Arkema") is a Pennsylvania corporation with its
2
                 principal place of business at 900 1st Avenue, King of Prussia, Pennsylvania
3
                 19406. Arkema is registered to do business in California.
4
              s. Defendant BASF Corporation ("BASF") is a Delaware corporation with its
5
                 principal place of business at 100 Park Avenue, Florham Park, New Jersey
6
                 07932. Upon information and belief, BASF acquired Ciba-Geigy Corporation
7
                 and/or Ciba Specialty Chemicals.       BASF is registered to do business in
8

9
                 California. Upon information and belief, Ciba-Geigy Corporation and/or Ciba

10               Specialty Chemicals does and/or has done business throughout the United

11               States, including California.

12            t. Defendant Carrier Global Corporation is a Delaware corporation with its

13               principal place of business located at 13995 Pasteur Boulevard, Palm Beach
14               Gardens, Florida 33418.         Upon information and belief, Carrier Global
15               Corporation does and/or has done business throughout the United States.
16               Carrier Global Corporation is registered to do business in California.
17
              u. Defendant ChemDesign Products, Inc. ("ChemDesign") is a Texas corporation
18
                 with its principal place of business located at 2 Stanton Street, Marinette,
19
                 Wisconsin 54143.
10
              v. Defendant Clariant Corporation ("Clariant") is a New York corporation with its
Z1
                 principal place of business located at 4000 Monroe Road, Charlotte, North
12
                 Carolina 28205. Clariant is registered to do business in California.
13
              w. Defendant Chemicals Inc. ("Chem Inc.") is a Texas corporation with its
14
                 principal place of business located at 12321 Hatcherville Road, Baytown, Texas
15
                 77521. Chem Inc. is registered to do business in California.
16
              x. Defendant Chubb Fire, Ltd. ("Chubb") is a foreign private limited
17
                 company, with offices in Littleton Road, Ashford, Middlesex, United

                                                 10

                       COMPLAINT FOR DAMAGES AND OTHER RELIEF
      Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 15 of 48 Page ID #:40



1
                  Kingdom TW15 1TZ. Upon information and belief, Chubb is or has been
2
                  composed of different subsidiaries and/or divisions, including but not
3
                  limited to Chubb Fire & Security, Ltd., Chubb Security, PLC, Red Hawk
4
                  Fire & Security, LLC, and/or Chubb National Foam, Inc.
5
               y. Defendant Deepwater Chemicals, Inc. ("Deepwater") is a Delaware corporation
6
                  with its principal place of business located at 196122 E County Road 40,
7
                  Woodward, Oklahoma 73801.
8

9
               z. Defendant Dynax Corporation ("Dynax") is a Delaware corporation with its

10                principal place of business located at 103 Fairview Park Drive, Elmsford, New

11                York 10523. Upon information and belief, this Defendant manufactured

12                Fluorosurfactant Products for use in AFFF.

13             aa. Defendant Corteva, Inc. is a Delaware corporation with its principal place of
14                business located at 974 Centre Road, Wilmington, Delaware 19805. Upon
15                information and belief, Corteva, Inc. is one of the aforementioned spin-off
16                companies from DowDuPont, Inc., and is believed to have assumed some of
17
                  the PFOA and/or PFOS liabilities of the former DuPont. Corteva, Inc. is
18
                  registered to do business in California.
19
               bb. Defendant DuPont de Nemours, Inc. is a Delaware corporation with its principal
ZO
                  place of business located at 974 Centre Road, Building 730, Wilmington,
?I
                  Delaware 19805. Upon information and belief, DowDuPont, Inc. was formed
Z2
                  in 2017 as a result of the merger of Dow Chemical and DuPont. DowDuPont,
Z3
                  Inc. was subsequently divided into three publicly traded companies and on June
Z4
                  1, 2019, DowDuPont, Inc. changed its registered name to DuPont de Nemours,
Z5
                  Inc. ("New DuPont").
Z6

?,7

Z8

                                               11

                        COMPLAINT FOR DAMAGES AND OTHER RELIEF
      Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 16 of 48 Page ID #:41




1
               cc. Defendant Nation Ford Chemical Company ("Nation Ford") is a South Carolina
2
                  corporation with its headquarters located at 2300 Banks Street, Fort Mill, South
3
                  Carolina 29715.
4
               dd. Defendant Kidde PLC, Inc. is a Delaware corporation with its principal place
5
                  of business located at 9 Farm Springs Road, Farmington, Connecticut 06032.
6
                  Kidde PLC, Inc. is part of UTC Climate, Controls & Security, a unit of United
7
                  Technologies Corporation. Upon information and belief, Kidde PLC, Inc. does
8

9
                  and/or has done business throughout the United States, including in the State of

10                California.

11             ee. Defendant UTC Fire & Security Americas Corporation, Inc. ("UTC") is a

12                Delaware corporation with its principal place of business at 13995 Pasteur

13                Blvd., Palm Beach Gardens, Florida 33418. UTC is registered to do business
14                in California.
15             ff. Defendant Raytheon Technologies Corporation (f/k/a United Technologies
16                Corporation) ("Raytheon Tech f/lc/a United Tech") is a Delaware corporation
17                with its principal place of business at 10 Farm Springs Road, Farmington,
18
                  Connecticut 06032. Raytheon Tech f/k/a United Tech is registered to do
19
                  business in California.
?,0
               gg. Defendant Angus International Safety Group, Ltd. ("AISG") is a foreign private
?.1
                  limited company, United Kingdom registration number 8441763, with offices

                  at Station Road, High Bentham, Near Lancaster, United Kingdom LA2 7NA.
13
                  Upon information and belief, Angus was formed when Angus Fire Armour
14
                  Corporation and National Foam, Inc. separated from United Technologies

                  Corporation in or around 2013.
16

17

?,8

                                               12

                        COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 17 of 48 Page ID #:42



 1
                     hh. Defendant Johnson Controls International plc ("JCI plc") is an Irish public
2
                        limited company with its principal place of business located at One Albert
3
                        Quay, Cork, Ireland T12 X8N6.
4
                     ii. Defendant, Johnson Controls Fire Protection, LP is a Delaware limited
5
                        partnership with its principal place of business located at 6600 Congress
6
                        Avenue, Boca Raton, Florida 33487.
7
                    jj. Defendant Central Sprinkler LLC is a Delaware limited liability company with
8

9
                        its principal place of business located at 1400 Pennbrook Parkway, Lansdale,

10                      Pennsylvania 19446. Upon information and belief, this Defendant is a limited

11                      partner of Tyco. Upon information and belief, Chemguard, Inc. is wholly

12                      owned by Central Sprinkler LLC.

13                  kk. Defendant Fire Products GP Holding, LLC is a Delaware limited liability
14                      company with its principal place of business located at 9 Roszel Road,
15                      Princeton, New Jersey 08540. This Defendant is registered to do business in
16                      Florida. Upon information and belief, this Defendant is a general partner of
17
                        Tyco.
18
                    11. Upon information and belief, Defendants John Doe 1-49 were manufacturers
19
                        and/or sellers of PFAS and/or PFAS-containing products including AFFF.
?.0
                        Although the identities of the John Doe Defendants are currently unknown, it

                        is expected that their names will be ascertained during discovery, at which time
?.2
                        Plaintiff will move for leave of this Court to add those individuals' actual names
?.3
                        to the Complaint as Defendants.
?4
             16.    The foregoing Defendants, including the John Doe Defendants, all were
Z5
      manufacturers and/or or sellers of PFAS including but not limited to PFOA and/or PFOS and/or
?,6
      products containing PFAS including but not limited to PFOA and/or PFOS including AFFF who,

?8    on information and belief, manufactured, distributed, and/or sold PFAS including but not limited

                                                     13

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 18 of 48 Page ID #:43




 1
      to PFOA and/or PFOS and/or products containing PFAS including but not limited to PFOA
2
      and/or PFOS including AFFF. that was used on the Plaintiff's Property.
3
              17.     When the term "Defendants" is used alone, it refers to all Defendants named in
4
      this Complaint jointly and severally. Any and all references to a Defendant or Defendants in this
5
      Complaint include any predecessors, successors, parents, subsidiaries, affiliates, and divisions of
6
      the named Defendants. When reference is made to any act or omission of the Defendants, it
7
      shall be deemed to mean that the officers, directors, agents, employees, or representatives of the
8

9
      Defendants committed or authorized such act or omission, or failed to adequately supervise or

I0    properly control or direct their employees while engaged in the management, direction,

11    operation, or control of the affairs of Defendants, and did so while acting within the scope of

[2    their employment or agency.

[3                                III. JURISDICTION AND VENUE
14            18.     The California Superior Court has jurisdiction over this action pursuant to
15    California Constitution Article VI, Section 10, which grants the Superior Court "original
[6    jurisdiction in all cases except those given by statute to other trial courts." The statutes under
17
      which this action is brought do not grant jurisdiction to any other trial court.
[8
              19.     This Court has jurisdiction over Defendants because, based on information and
[9
      belief, each is a corporation or other business that has sufficient minimum contacts in California,
?.0
      or otherwise intentionally avails itself of the California market either through the distribution or

      sale of products containing PFAS including but not limited to PFOA and/or PFOS in the State of
?,2
      California or by having a manufacturing, distribution or other facility located in California so as
Z3
      to render the exercise of jurisdiction over it by the California courts consistent with traditional
?,4
      notions of fair play and substantial justice.
?,5
             20.     Venue is proper in Los Angeles Superior Court because the real property subject
Z6

?.7
      of the action is located in Los Angeles County.

?.8

                                                        14

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 19 of 48 Page ID #:44




1
                 IV.      ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION
2
      A.      THE CONTAMINANTS: PFOA & PFOS
3
              21.      PFOA and PFOS are two chemicals within a class known as perfluoroalkyl acids
4
      ("PFAAs"). PFAAs are part of a larger chemical family known as per- and polyfluoroalkyl
5
      substances ("PFAS"). PFAA is composed of a chain of carbon atoms in which all but one of the
6
      carbon atoms are bonded to fluorine atoms, and the last carbon atom is attached to a functional
7
      group. The carbon-fluorine bond is one of the strongest chemical bonds that occur in nature
8

9
      which is why these molecules are so persistent and bioaccumulate.

10            22.      PFAAs are sometimes described as long-chain and short-chain, depending on the

11    number of carbon atoms contained in the carbon chain. PFOA and PFOS are considered long-

12    chain PFAAs because they each have eight carbon atoms in their chains.

l3            23.      PFOA and PFOS do not occur in nature. Rather, they are stable, man-made
14    chemicals. They are highly water soluble, persistent in the environment and resistant to biologic,
15    environmental, or photochemical degradation. Because these compounds are water soluble and
16    do not readily adsorb to sediments or soil, they tend to stay in the water column and can be
17    transported long distances.
18
              24.      PFOA and PFOS are readily absorbed in animal and human tissues by way of oral
19
      exposure and accumulate in the serum, kidney, and liver. They have been found globally in
>AI
      water, soil, and air as well as in human food supplies, breast milk, umbilical cord blood, and

      human blood serum.1
Z2
              PFOA and PFOS are persistent in the human body and resistant to metabolic degradation.
Z3
              Since they were first produced, information has emerged showing negative health effects
Z4
              caused by PFOA and PFOS.
?,5

?6

?.7
       See Agency for Toxic Substances and Disease Registry, Per- and Polyfluoroalkyl Substances and Your Health,
?.8
      available at https://www.atsdr.cdc.gov/pfc/health_effectspfcs.html.
                                                           15

                                  COMPLAINT FOR DAMAGES AND OTHER RELIEF
           Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 20 of 48 Page ID #:45




1
              25.     The EPA has noted that "drinking water can be an additional source [of PFOA
2
      and/or PFOS in the body] in the small percentage of communities where these chemicals have
3
      contaminated water supplies." In communities with contaminated water supplies, "such
4
      contamination is typically localized and associated with a specific facility, for example [...] an
5
      airfield at which [PFOA and/or PFOS] were used for firefighting."2
6
              26.     No federal or state agency has approved PFOA and/or PFOS as an additive to
7
      drinking water. No federal or state agency has approved releasing or discharging PFOA and/or
8

9
      PFOS to groundwater.

10            27.      The SWRCB DDW has established "Notification Levels" at concentrations of 6.5

11    parts per trillion ("ppt") for PFOS and 5.1 ppt for PFOA. A Notification Level is a health-based

12    advisory level established for chemicals in drinking water that do not have established maximum

13    contaminant levels. When a Notification Level is exceeded, the water supplier must provide
14    notice to its governing body. DDW has also established a single "Response Level" of 40 ppt for
15    PFOS and 10 ppt for PFOA. When possible, DDW recommends removing the source from
16    service or providing treatment when the concentration exceeds the Response Level.
17            28.      PFOS and/or PFOA are primary members of the PFAS chemical family and
18
      primary components of the AFFF made by defendants for decades.
19
      B.      THE PRODUCT: PFAS-CONTAINING PRODUCTS
10
              29.      PFAS are used to make a variety of consumer and industrial goods sold, supplied,
11
      used, and disposed of in the State of California.
12
              30.      PFAS are used, for example, in nonstick cookware, waterproofing waxes, stain-
13
      preventing coatings, and aqueous film-forming foams ("AFFF") used for firefighting.
14
              31.      When used as intended, PFAS escape these products and enter into the
15
      environment.
1.6

17    2
       See "Fact Sheet PFOA & PFOS Drinking Water Health Advisories," EPA Document Number: 800-F-16-003,
18    available at https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-health-
      advisories-pfoa-and-pfos.
                                                            16

                                  COMPLAINT FOR DAMAGES AND OTHER RELIEF
           Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 21 of 48 Page ID #:46




 1
              32.    Once PFAS, including PFOA and PFOS, are free in the environment they do not
2
      hydrolyze, photolyze, or biodegrade under typical environmental conditions, and they are
3
      extremely persistent in the environment. As a result of their persistence, they are widely
4
      distributed throughout soil, air, and groundwater.
5
              33.    The use of PFAS-containing products as directed and intended by the
6
      manufacturers allowed PFOA and/or PFOS to enter into and onto Plaintiffs Property where
7
      these compounds migrated through the subsurface and into the groundwater, thereby impacting
8

9
      and/or potentially impacting the surface, soil, sediment, and groundwater, as well as causing

10    and/or potentially causing other extensive and ongoing damage to Plaintiff's Property.

11            34.    Due to the chemicals' persistent nature, among other things, these chemicals have,

12    and continue to, cause impact, injury, and damage to Plaintiffs Property.

13    C.      THE PRODUCT: AQUEOUS FILM-FORMING FOAM
14            35.    AFFF is a water-based foam that was first developed in the 1960s to extinguish
15    flammable liquid fuel fires at airports, among other places.
16            36.    The AFFF made by Defendants contained either or both PFOA and PFOS.
17
              37.    The AFFF produced, marketed, and/or sold by 3M was the only AFFF produced
18
      from fluorochemicals manufactured through electrochemical fluorination ("ECF"), a process that
19
      generates PFOS. All other Defendants used telomerization to produce AFFF. Fluorochemicals
!O
      synthesized through telomerization degrade into PFOA, but not PFOS.
11
              38.    AFFF can be made without PFOA and PFOS. Fluorine-free foams do not release
?.2
      PFOA and/or PFOS into the environment. Despite knowledge of this fact as well as knowledge
?3
      of the toxic nature of AFFF made with PFOA and/or PFOS, defendants continued to
14
      manufacture, distribute and/or sell AFFF with PFOA and/or PFOS which led to the ongoing
?,5
      impacts and damages to Plaintiffs Property.
?6

?,7



                                                      17

                               COMPLAINT FOR DAMAGES AND OTHER RELIEF
            Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 22 of 48 Page ID #:47



 1
               39.   , AFFF is used to extinguish fires, particularly fires that involve petroleum or other
2
       flammable liquids. AFFF is typically sprayed directly onto a fire, where it then works by coating
3
       the ignited fuel source, preventing its contact with oxygen, and suppressing combustion.
4
               40.    When used as the Defendants intended and directed, AFFF releases PFOA and/or
5
       PFOS into the environment.
6
               41.    Once PFOA and/or PFOS are free in the environment they do not hydrolyze,
7
       photolyze, or biodegrade under typical environmental conditions, and they are extremely
8

9
       persistent in the environment. As a result of their persistence, they are widely distributed

10     throughout soil, air, and groundwater.

11             42.    Defendants' AFFF containing PFOS and/or PFOA has been used for its intended

12     purpose in the process of fire protection, training, and response activities for many years. During

13     these activities, AFFF was used as directed and intended by the manufacturer, which, upon
14     information and belief, allowed PFOA and/or PFOS to enter into and onto Plaintiffs Property
15     where these compounds migrated through the subsurface and into the groundwater, thereby
16     impacting the surface, soil, sediment, and groundwater, as well as causing other extensive and
17
       ongoing damages.
18
               43.    Due to the chemicals' persistent nature, among other things, these chemicals have,
19
       and continue to, cause injury and damage to Plaintiffs Property.
ZO
       C.      DEFENDANTS' KNOWLEDGE OF PFOA AND PFOS HAZARDS
?,1
               44.    On information and belief, by the 1970s, Defendants knew, or reasonably should
.).2
       have known, among other things, that: (a) PFAS including but not limited to PFOA and PFOS
.).3
       are toxic; and (b) when allowed to escape into the open environment per the instructions given
?,4
       by the manufacturer, PFAS including but not limited to PFOA and PFOS migrate through the
?.5
       subsurface, mix easily with groundwater, resist natural degradation, and can be removed from
?.6
       public drinking water supplies only at substantial expense.
Z7

?8

                                                        18

                                 COMPLAINT FOR DAMAGES AND OTHER RELIEF
         Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 23 of 48 Page ID #:48



1
             45.      In 1980, 3M published data in peer reviewed literature showing that humans
2
     retain PFOS in their bodies for years. Based on that data, 3M estimated that it could take a
3
     person up to 1.5 years to clear just half of the accumulated PFOS from their body after all
4
     exposures had ceased.3
5
             46.      By the early 1980s, the industry suspected a correlation between PFOS exposure
6
     and human health effects.
7
             47.      Beginning in 1983, 3M documented a trend of increasing levels of PFOS in the
8

9
     bodies of 3M workers. In an internal memo, 3M's medical officer warned, "we must view this

10   present trend with serious concern. It is certainly possible that [...] exposure opportunities are

11   providing a potential uptake of fluorochemicals that exceeds excretion capabilities of the body."4

12           48.      Notwithstanding their respective knowledge of the dangers of AFFF made with

l3   PFOA and/or PFOS, Defendants negligently and carelessly: (1) designed, manufactured,
l4   marketed, and/or sold products containing PFOA and/or PFOS, including AFFF; (2) failed to
15   warn users of PFAS-containing products about the presence of, and emission of, PFOA and
16   PFOS from those products; (3) issued instructions on how AFFF should be used and disposed of
17   (namely, by washing the foam into the soil), thus improperly permitting PFOA and/or PFOS to
18
     contaminate the soil and groundwater; (4) failed to recall and/or warn users of products
19
     containing PFOA and/or PFOS, including AFFF, of the dangers of soil and groundwater
!O
     contamination as a result of the standard use and disposal of these products; (5) negligently

     designed products containing or degrading into PFOA and/or PFOS; and, (6) further failed and
!2
     refused to issue the appropriate warnings and/or recalls to the users of AFFF containing PFOA
!3
     and/or PFOS, notwithstanding the fact that Defendants knew the identity of the purchasers of the
!4
     AFFF containing PFOA and/or PFOS.
15

!6   3
       See Letter from 3M to Office of Pollution Prevention and Toxics, EPA titled "TSCA 8e Supplemental Submission,
     Docket Nos. 8EHQ-0373/0374 New Data on Half Life of Perfluorochemicals in Serum," available at
!7   http://www.ewg.org/research/dupont-hid-teflon-pollution-decades.
     4
       See Memorandum "Organic Fluorine Levels," August 31, 1984, available at http://www.ewg.org/research/dupont-
!8
     hid-teflon-pollution-decades.
                                                           19

                                 COMPLAINT FOR DAMAGES AND OTHER RELIEF
          Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 24 of 48 Page ID #:49



1
              49.   As a direct result of Defendants' acts as alleged in this Complaint, Plaintiff s
2
     Property has been impacted and will continue to be impacted by PFAS including but not limited
3
     to PFOA and/or PFOS.As a result, Plaintiff will be required to assess, evaluate, investigate,
4
     monitor, remove, clean up, correct, and/or remediate the PFAS including but not limited to
5
     PFOA and/or PFOS on its property at significant expense.
6
              50.   Defendants had and breached their duty to evaluate and test such products
7
     adequately and thoroughly to determine their environmental fate and transport characteristics and
8

9
     potential human health and environmental impacts before they sold such products. They also

10   had and breached their duty to minimize the environmental harm caused by PFAS including but

11   not limited to PFOA and/or PFOS. Moreover, defendants failed to warn Plaintiff of the known

12   risks for environmental and health hazards arising from using products containing PFAS

13   including but not limited to PFOA and/or PFOS, including AFFF, in their intended manner for
14   their intended purposes.
15   D.      THE IMPACT OF PFOA AND PFOS ON PLAINTIFF'S PROPERTY
16           51.    PFAS, including but not limited to PFOA and PFOS, have been detected in
17
     varying amounts, at varying times in Downey Wells.
18
             52.    Plaintiff contends that any detectible level of PFAS including but not limited to
19
     PFOA and/or PFOS in its soil, surface water, groundwater, well water, or elsewhere on its
10
     property requires investigation, remediation, and monitoring.
!I
             53.    The detection and/or presence of PFAS including PFOA and PFOS and the threat
12
     of further detection and/or presence of these constituents, in the Downey Wells in varying
13
     amounts and at varying times has resulted, and will continue to result, in injuries and damage to
14
     Plaintiff
15
             54.    Upon information and belief, the invasion of Plaintiffs Property with PFAS
16
     including but not limited to PFOA and/or PFOS is recurring—new PFAS constituents flow
17

18

                                                     20

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 25 of 48 Page ID #:50



1
      regularly and constantly through the groundwater and into Plaintiff's Property each day,
2
      resulting in new harm to the property and Plaintiff on each occasion.
3
             55.     The injuries to Plaintiff caused by Defendants' conduct constitute an unreasonable
4
      interference with, and damage to, the Plaintiff's Property. Plaintiff's interests in protecting its
5
      property constitute a reason for seeking damages sufficient to restore such property to its
6
      condition before PFOS and/or PFOA exposure.
7
                                         FIRST CAUSE OF ACTION
8

9
                                             PUBLIC NUISANCE

10           56.     Plaintiff realleges and reaffirms each and every allegation set forth in all

[1    preceding paragraphs as if fully restated in this count.

12           57.     Defendants manufactured, distributed, marketed, and promoted products

13    containing PFAS including but not limited to PFOA and/or PFOS, including AFFF, in a manner
14    that created or participated in creating a public nuisance that is harmful to health and obstructs
15    the free use of Downey Property.
16           58.     Upon information and belief, the presence of PFAS including but not limited to
17
      PFOA and/or PFOS has interfered and/or has the potential to interfere with the use of Downey
18
      Property as a source of drinking water supply.
19
             59.     The presence of PFAS including but not limited to PFOA and/or PFOS has and
!O
      will cause costs, inconvenience, and annoyance to Plaintiff, who is charged with supplying

      potable drinking water to residents and businesses in Downey, California.
!2
             60.     The condition affects a substantial number of people who rely upon Downey
!3
      water for commercial and recreational purposes and interferes with the rights of the public at
?,4
      large to a clean and reliable drinking water resource and environment.
?,5
             61.     An ordinary person would be reasonably annoyed or disturbed by the presence in
!6
      public drinking water of PFAS including but not limited to PFOA and/or PFOS that have the
!7
      potential to degrade water quality.

                                                        21

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
       Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 26 of 48 Page ID #:51




1
            62.     The seriousness of the environmental and human health risk far outweighs any
2
     social utility of Defendants' conduct in manufacturing PFAS including but not limited to PFOA
3
     and/or PFOS and products containing PFAS including but not limited to PFOA and/or PFOS and
4
     concealing the impacts posed to human health and the environment.
5
            63.     Downey has suffered damages and will continue to suffer harm that is different
6
     from the type of harm suffered by the general public, and Plaintiff will incur substantial costs to
7
     remove the stated constituents from its water supply.
8

9
            64.     Plaintiff did not consent to the conduct that resulted in the presence of PFAS

10   including but not limited to PFOA and/or PFOS in Downey Wells and on Downey Property.

[1          65.     Defendants' conduct was a substantial factor in causing the harm to Plaintiff.

12          66.     Defendants knew or, in the exercise of reasonable care, should have known that

13   the manufacture and sale of products containing PFAS including but not limited to PFOA and/or
14   PFOS was causing the type of adverse impacts now affecting the Downey Wells. Defendants
15   knew that these constituents would migrate into water supplies and are associated with negative
16   health impacts to humans. Defendants thus knew, or should have known, that the presence of
17
     PFAS including but not limited to PFOA and/or PFOS would seriously and unreasonably
18
     interfere with the ordinary comfort, use, and enjoyment of public water supply wells.
19
            67.     As a direct and proximate result of Defendants' creation of a public nuisance,
?0
     Plaintiff has suffered, and continues to suffer, monetary damages to be proven at trial, all of
 I
     which are set forth and prayed for herein below.
12
            68.     Defendants' conduct was malicious, oppressive, wanton, willful, intentional, and
13
     shocks the conscience, warranting punitive and exemplary damages, because they manufactured,
14
     promoted, sold, products containing PFAS including but not limited to PFOA and/or PFOS,
15
     including AFFF, knowing that these products would release constituents that are toxic, cannot be
16
     contained, and last for centuries.
17

18

                                                     22

                               COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 27 of 48 Page ID #:52



1
                                       SECOND CAUSE OF ACTION
2
                                           PRIVATE NUISANCE
3
             69.     Plaintiff realleges and reaffirms all allegations set forth in the preceding
4
      paragraphs.
5
             70.     Plaintiff's Property has been impacted by PFAS including but not limited to
6
      PFOA and/or PFOS as a direct and proximate result of the acts and omissions of Defendants as
7
      set forth above.
8

9
             71.     PFAS including but not limited to PFOA and/or PFOS impacts caused by

      Defendants' conduct has damaged Plaintiff's Property and interfered with and/or will interfere

[1    with the ordinary safety, use, benefit, and enjoyment of Plaintiffs property.

[2           72.     As a direct and proximate result of Defendants' actions and/or inactions,

[3    Plaintiff has suffered, and continues to suffer, monetary damages to be proven at trial, all of
[4    which are set forth and prayed for herein below.
[5                                      THIRD CAUSE OF ACTION
[6         STRICT LIABILITY- DESIGN DEFECT- CONSUMER EXPECTATION TEST
[7
             73.     Plaintiff realleges and reaffirms each and every allegation set forth in all
[8
      preceding paragraphs as if fully restated in this count.
[9
             74.     Downey was harmed by products containing PFAS including but not limited to
?.0
      PFOA and/or PFOS, including AFFF, which were designed, manufactured, sold, and distributed
?.1
      by Defendants, and which were defectively designed, did not include sufficient instructions, and
?,2
      did not include sufficient warning of potential safety hazards.
Z3
             75.     The design of Defendants' products containing PFAS including but not limited to
!LI
      PFOA and/or PFOS was defective because these products did not perform as safely as an

      ordinary consumer would have expected them to perform.
?.6

).7

?.8

                                                       23

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 28 of 48 Page ID #:53



1
             76.     Defendants' products containing PFAS including but not limited to PFOA and/or
2
      PFOS did not perform as safely as an ordinary consumer would have expected it to perform
3
      when used or misused in an intended or reasonably foreseeable way.
4
             77.     Downey was, is and will be harmed by Defendants' products containing PFAS
5
      including but not limited to PFOA and/or PFOS, including AFFF.
6
             78.     The failure to perform safely of Defendants' products containing PFAS, including
7
      AFFF, was a substantial factor in causing Downey's harm.
8

9
             79.     Defendants had actual knowledge that Defendants' products containing PFAS

10    including but not limited to PFOA and/or PFOS, including AFFF, were causing the type of harm

11    suffered by Downey. Defendants also knew or should have known that these products caused

12    harm even when used as intended, instructed, and normally expected and that no third-party

[3    could prevent such harm.
14           80.     Defendants' conduct lacked any care and was an extreme departure from what a
15    reasonably careful company would do in the same situation to prevent harm to others and the
[6    environment, and thus Defendants were grossly negligent.
17
             81.     Defendants, their officers, directors, and managing agents, engaged in despicable
[8
      conduct and acted or failed to act with malice, oppression, and fraud, warranting punitive or
19
      exemplary damages. As a direct and proximate result of Defendants' actions and/or inactions,

      Plaintiff has suffered, and continues to suffer, monetary damages to be proven at trial, all of
?,1
      which are set forth and prayed for herein below.
?2
                                      FOURTH CAUSE OF ACTION

                   STRICT LIABILITY- DESIGN DEFECT- RISK-BENEFIT TEST
?,4
             82.     Plaintiff realleges and reaffirms each and every allegation set forth in all
15
      preceding paragraphs as if fully restated in this count.
Z6

Z7

Z8

                                                       24

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 29 of 48 Page ID #:54



1
             83.     Downey was harmed by PFAS including but not limited to PFOA and/or PFOS,
2
      and products containing PFOA and/or PFOS that Defendants designed, manufactured, sold, and
3
      distributed.
4
             84.     The design of Defendants' products containing PFAS including but not limited to
5
      PFOA and/or PFOS caused harm to Downey.
6
             85.     The design of Defendants' products containing PFAS including but not limited to
7
      PFOA and/or PFOS was a substantial factor in causing harm to Downey.
8

9
             86.     The gravity of the significant environmental harm resulting from the use of

10    Defendants' products containing was, is, and will be substantial because PFAS impacts,

11    including those of PFOA and/or PFOS are widespread, persistent, and toxic.

12           87.     The likelihood that this harm would occur was, is, and will be very high because

13    Defendants knew and/or should have known that Defendants' products containing PFAS
14    including but not limited to PFOA and/or PFOS were toxic, could not be contained, and do not
15    readily degrade in the environment.
16           88.     At the time of manufacture, there were alternative safer designs that were feasible,
17
      cost effective, and advantageous, including not using PFOA and/or PFOS in products.
18
             89.     Defendants' conduct lacked any care and was an extreme departure from what a
19
      reasonably careful company would do in the same situation to prevent harm to others and the
10
      environment, and thus Defendants were grossly negligent.
11
             90.     Defendants, their officers, directors, and managing agents, engaged in despicable
12
      conduct, and acted or failed to act with malice, oppression, and fraud, warranting punitive or
?3
 .)
      exemplary damages.
14
             91. As a direct and proximate result of Defendants' actions and/or inactions,
15
      Plaintiff has suffered, and continues to suffer, monetary damages to be proven at trial, all of
16
      which are set forth and prayed for herein below.
17

18

                                                       25

                               COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 30 of 48 Page ID #:55




1
                                         FIFTH CAUSE OF ACTION
2
                                STRICT LIABILITY- FAILURE TO WARN
3
               92.    Plaintiff realleges and reaffirms each and every allegation set forth in all
4
      preceding paragraphs as if fully restated in this count.
5
               93.    Downey was harmed by PFAS including but not limited to PFOA and PFOS,
6
      including that in AFFF and other PFAS-containing products that Defendants designed,
7
      manufactured, sold, and distributed.
8

9
               94.    Defendants' products containing PFAS including but not limited to PFOA and/or

10    PFOS were designed, manufactured, sold, and distributed without adequate warning of toxicity,

11    potential human health risks, and environmental hazards.

12             95.    Defendants' products containing PFAS including but not limited to PFOA and/or

13    PFOS were designed, manufactured, sold, and distributed without instructions to prevent
14    contamination of soil and water and the resulting potential human health risks and environmental
15    hazards.
16             96.    The potential environmental risks of Defendants' products containing PFAS
17    including but not limited to PFOA and/or PFOS were known and/or knowable in light of the
18
      scientific and medical knowledge that was generally accepted in the scientific community and/or
19
      in light of Defendants' superior knowledge about their products at the time of design,
ZO
      manufacture, sale, and distribution.
?.1
               97.    The potential environmental risks presented a substantial danger when
?,2
      Defendants' products containing PFAS including but not limited to PFOA and/or PFOS were
Z3
      and are used or misused in an intended or reasonably foreseeable way.
Z4
               98.    Ordinary consumers and third parties would not have recognized the potential
Z5
      risks.
?.6
               99. Defendants failed to adequately warn or instruct of the potential risks.
Z7

Z8             100.   Downey was, is, and will be harmed.

                                                        26

                                 COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 31 of 48 Page ID #:56




1
             101.    The lack of sufficient instructions or warnings was a substantial factor in causing
2
      Downey's harm.
3
             102.    Defendants' conduct lacked any care and was an extreme departure from what a
4
      reasonably careful company would do in the same situation to prevent harm to others and the
5
      environment, and thus Defendants were grossly negligent.
6
             103.    Defendants, their officers, directors, and managing agents, engaged in despicable
7
      conduct, and acted or failed to act with malice, oppression, and fraud, warranting punitive or
8

9
      exemplary damages.

10           104.    As a direct and proximate result of Defendants' actions and/or inactions,

11    Plaintiff has suffered, and continues to suffer, monetary damages to be proven at trial, all of

12    which are set forth and prayed for herein below.

13                                      SIXTH CAUSE OF ACTION
14               NEGLIGENCE- MANUFACTURER OR SUPPLIER- DUTY TO WARN
15           105.    Plaintiff realleges and reaffirms each and every allegation set forth in all
16    preceding paragraphs as if fully restated in this count.
17
             106.    Defendants designed, manufactured, sold, and distributed products containing
18
      PFAS including but not limited to PFOA and/or PFOS.
19
             107.    Defendants' products containing PFAS including but not limited to PFOA and/or
!CI
      PFOS were designed, manufactured, sold, and distributed without adequate warning of toxicity,
?,1
      potential human health risks, and environmental hazards.
Z2,
             108.    Defendants' products containing PFAS including but not limited to PFOA and/or
?,3
      PFOS were designed, manufactured, sold, and distributed without instructions to prevent
Z4
      contamination of soil and water and the resulting potential human health risks and environmental
is
      hazards.
?,6

?"7



                                                       27

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
       Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 32 of 48 Page ID #:57



1
             109.   Defendants were negligent by not using reasonable care to warn or instruct about
2
     the risks associated with products containing PFAS including but not limited to PFOA and/or
3
     PFOS.
4
             110.   Defendants knew or reasonably should have known that their products containing
5
     PFAS including but not limited to PFOA and/or PFOS were dangerous or likely to be dangerous
6
     when used or misused in a reasonably foreseeable manner.
7
             111.   Defendants knew or reasonably should have known that users and third parties
8

9
     would not realize the danger.

10           112.   Defendants failed to adequately warn of the danger or instruct on the safe use of

11   products containing PFAS including but not limited to PFOA and/or PFOS.

12           113.   A reasonable chemical manufacturer, seller, distributor, under the same or similar

13   circumstances would have warned of the danger or instructed on the safe use of products
14   containing PFOA and/or PFOS.
15           114.   Downey was, is, and will be harmed.
16           115.   Defendants' failure to warn or instruct was a substantial factor in causing
17
     Downey's harm.
18
             116.   As a direct and proximate result of Defendants' actions and/or inactions, Plaintiff
19
     has suffered, and continues to suffer, monetary damages to be proven at trial, all of which are set
!O
     forth and prayed for herein below.
!1
                                     SEVENTH CAUSE OF ACTION
!2
                                NEGLIGENCE- FAILURE TO RECALL
13
             117.   Plaintiff realleges and reaffirms each and every allegation set forth in all
!4
     preceding paragraphs as if fully restated in this count.
15
             118.   Defendants' products containing PFAS including but not limited to PFOA and/or
!6
     PFOS were designed, manufactured, sold, and distributed without adequate warning of toxicity,
?7
     potential human health risks, and environmental hazards.

                                                      28

                               COMPLAINT FOR DAMAGES AND OTHER RELIEF
         Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 33 of 48 Page ID #:58



 1
               119.   Defendants were negligent by not using reasonable care to warn or instruct about
2
       the risks associated with products containing PFAS including but not limited to PFOA and/or
3
       PFOS.
4
               120.   Defendants knew or reasonably should have known that their products containing
5
       PFAS including but not limited to PFOA and/or PFOS were dangerous or likely to be dangerous
6
       when used or misused in a reasonably foreseeable manner.
7
               121.   Defendants knew or reasonably should have known that users and third parties
8

9
       would not realize the danger.

10             122.   Defendants became aware of the human health risks and environmental dangers

11     presented by products containing PFAS including but not limited to PFOA and/or PFOS by no

12     later than the year 2000.

13             123.   Defendants failed to recall products containing PFAS including but not limited to
14     PFOA and/or PFOS.
15             124.   A reasonable designer, manufacturer, distributor, or seller under the same or
16     similar circumstances would have recalled products containing PFAS including but not limited to
17
       PFOA and/or PFOS.
18
               125.   Downey was, is, and will be harmed.
19
               126.   Defendants' failure to recall the product was a substantial factor in causing
10
       Downey's harm.
?.1
               127.   Defendants' conduct lacked any care and was an extreme departure from what a
12
       reasonably careful company would do in the same situation to prevent harm to others and the
)-.3
       environment, and thus Defendants were grossly negligent.
14
               128.   Defendants, their officers, directors, and managing agents, engaged in despicable
15
       conduct, and acted or failed to act with malice, oppression, and fraud, warranting punitive or
?,6
       exemplary damages.
17

18
               129.   As a direct and proximate result of Defendants' actions and/or inactions,

                                                       29

                                   COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 34 of 48 Page ID #:59




1
      Plaintiff has suffered, and continues to suffer, monetary damages to be proven at trial, all of
2
      which are set forth and prayed for herein below.
3
                                       EIGHTH CAUSE OF ACTION
4
                                                  TRESPASS
5
             130.    Plaintiff realleges and reaffirms each and every allegation set forth in all
6
      preceding paragraphs as if fully restated in this count.
7
             131.    Downey owns and operates drinking water production wells that draw from
8

9
      groundwater aquifers and associated pumping, storage, and distribution facilities and equipment.

10    Downey has significant property interests in the waters it appropriates and uses and also has

11    significant property interests in the groundwaters that supply the Downey Wells.

12           132.    Defendants intentionally, recklessly, and negligently caused PFOA and/or PFOS

13    to enter into the groundwaters, aquifers, and drinking water production wells operated by
14    Downey.
15           133.    Downey did not give permission for the entry.
16           134.    Downey was, is, and will be actually harmed by the entry of PFAS including but
17
      not limited to PFOA and/or PFOS onto its property.
18
             135.    Defendants' conduct was a substantial factor in causing Downey's harm.
19
             136.    Defendants' conduct lacked any care and was an extreme departure from what a

      reasonably careful company would do in the same situation to prevent harm to others and the

      environment, and thus Defendants were grossly negligent.
?.2
             137.    Defendants, their officers, directors, and managing agents, engaged in despicable
?.3
      conduct, and acted or failed to act with malice, oppression, and fraud, warranting punitive or
?.4
      exemplary damages.
?.5
             138.    As a direct and proximate result of Defendants' actions and/or inactions, Plaintiff
Z6
      has suffered, and continues to suffer, monetary damages to be proven at trial, all of which are set
?7

?8
      forth and prayed for herein below.

                                                       30

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 35 of 48 Page ID #:60



1
                                        NINTH CAUSE OF ACTION
2
                                            CIVIL CONSPIRACY
3
             139.     Plaintiff realleges and reaffirms all allegations set forth in the preceding
4
      paragraphs.
5
             140.     At all times relevant to this lawsuit, Defendants actually knew of the hazards that
6
      PFAS including but not limited to PFOA and/or PFOS posed to the environment, including
7
      Plaintiff's Property.
8

9
             141.     Beginning in the 1960s and continuing through the date of the filing of this

10    Complaint, Defendants agreed to engage in unlawful and wrongful acts that caused damage to

11    the Plaintiff. Each Defendant performed at least one overt act in furtherance of this conspiracy.

12    Specifically, Defendants colluded for the avowed purpose of providing information about AFFF

13    products containing PFOA and/or PFOS to the public and the government, with the true,
14    unlawful purpose of:
15               a.   intentionally misrepresenting to the EPA and the public that AFFF containing
16                    PFOA and/or PFOS was safe and did not pose a risk to human health and the
17
                      environment;
18
                 b.   concealing the dangers of AFFF containing PFOA and/or PFOS, including the
19
                      products' characteristics and their propensity to contaminate soil and
ZO
                      groundwater, from the government and public by, among other means,

                      repeatedly misrepresenting how products containing PFAS including but not
?,2
                      limited to PFOA and/or PFOS were being disposed of;

                 c.   concealing the dangers of PFAS including but not limited to PFOA and/or PFOS
?,4
                      from consumers and the public; and
Z5
                 d.   using their considerable resources to fight legislation concerning PFAS including
?6
                      but not limited to PFOA and PFOS.
?.7



                                                       31

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 36 of 48 Page ID #:61



1
              142.      As a direct and proximate result of Defendants' conspiracy, Defendants' AFFF
2
      products at all times relevant to this litigation have:
3
                  a. posed and continue to pose a threat to Plaintiff's Property;
4
                  b.    caused and will continue to cause adverse impacts to Plaintiff's Property;
5
                  c.    caused and will continue to cause adverse impacts to the soil, surface, and
6
                        groundwater on and within the vicinity of Plaintiff's Property;
7
                  d.    required and will continue to require testing and monitoring of Plaintiff's
8

9
                        Property for the presence of PFOA and/or PFOS;

10                e.    required or will require remediation of PFOA and/or PFOS or, where

11                      remediation is impracticable or insufficient for Plaintiff, removal and disposal of

12                      the PFOS and/or PFOA;

13                f.    diminished Plaintiff's confidence in, and the use and enjoyment of, Plaintiff's
14                      Property;
15                g.    diminished Plaintiff's Property value due to actual, impending, and/or threatened
16                      PFOA and/or PFOS impacts; and
17                h.    caused and/or will cause Plaintiff to sustain substantially increased damages and
18
                        expenses resulting from the loss of the safety, use, benefit and/or enjoyment of
19
                        its property.
ZO
                                          TENTH CAUSE OF ACTION
!1
                       VIOLATION OF THE UNIFORM VOIDABLE TRANSFER ACT
Z2
             143.       Plaintiff realleges and reaffirms all allegations set forth in the preceding
Z3
      paragraphs.
Z4
             144.       Plaintiff seeks equitable and other relief pursuant to the Uniform Voidable
Z5
      Transfer Act ("UVTA") as adopted by the State of California in Cal. Civ. Code Ann. § 3439,
Z6
      against E. I. Dupont de Nemours and Company, The Chemours Company, The Chemours
?,7

Z8

                                                          32

                                  COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 37 of 48 Page ID #:62




1
      Company FC LLC, Corteva, Inc., and DuPont De Nemours, Inc. (collectively, the "UVTA
2
      Defendants").
3
             145.     Pursuant to Cal. Civ. Code Ann. § 3439, "[a] transfer made or an obligation
4
      incurred by a debtor is voidable as to a creditor, whether the claim of the creditor arose before, or
5
      within a reasonable time not to exceed four years after, the transfer was made or the obligation
6
      was incurred, if the debtor made the transfer or incurred the obligation as follows:
7
                         a. With actual intent to hinder, delay, or defraud any creditor of the debtor;
8

9
                         b. Without receiving a reasonably equivalent value in exchange for the

10                           transfer or obligation and the debtor either:

11                                i. Was engaged or was about to engage in a business or a transaction

12                                   for which the remaining assets of the debtor were unreasonably

13                                   small in relation to the business or transaction.
14                               ii. Intended to incur, or believed or reasonably should have believed
15                                   that the debtor would incur, debts beyond the debtor's ability to
16                                   pay as they became due."
17           146.     Further, Cal. Civ. Code Ann. § 3439 states that, "[i]n determining the actual
18
      intent under paragraph (1) of subdivision (a), consideration may be given, among other factors,
19
      to any and all of the following: to all relevant factors including, but not limited to, the following:
?,0
      [...] whether before the transfer was made or obligation was incurred, the debtor had been sued
?I
      or threatened with suit, whether the transfer was of substantially all of the debtor's assets; [...]
2,2
      whether the value of the consideration received by the debtor was reasonably equivalent to the
Z3
      value of the asset transferred or the amount of the obligation incurred."
?,4
             147.     Upon information and belief, in February 2014, E. I. DuPont de Nemours and
?,5
      Company formed The Chemours Company as a wholly owned subsidiary and used it to spin off
?.6
      DuPont's "Performance Chemicals" business line in July 2015.
?7



                                                        33

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 38 of 48 Page ID #:63




 1
             148.    Upon information and belief, at the time of the spinoff, DuPont's Performance
2
      Chemicals division contained the AFFF and/or PFOA and/or PFOS business segments. In
3
      addition to the transfer of the Performance Chemicals division, The Chemours Company
4
      accepted broad assumption of liabilities for DuPont's historical use, manufacture, and discharge
5
      of PFOA and/or PFOS.
6
             149.    Upon information and belief, at the time of the transfer of its Performance
7
      Chemicals business to The Chemours Company, DuPont had been sued, threatened with suit
8

9
      and/or had knowledge of the likelihood of litigation to be filed regarding DuPont's liability for

10    damages and injuries from the manufacture and sale of PFOA and/or PFOS and products that

11    contain PFOA and/or PFOS.

12           150.    Upon information and belief, as a result of the transfer of assets and liabilities

13    described in this Complaint, DuPont limited the availability of assets to cover judgements for all
14    of the liability for damages and injuries from the manufacture and sale of PFOA and/or PFOS
15    and products that contain PFOA and/or PFOS.
16           151.    The UVTA Defendants acted with actual intent to hinder, delay, and defraud any
17
      creditor of the UVTA Defendants because: (1) they were engaged or about to engage in a
18
      business for which the remaining assets of Chemours were unreasonably small in relation to the
19
      business; and (2) intended to incur, or believed or reasonably should have believed that the
!ID
      Chemours Company would incur, debts beyond its ability to pay as they became due.
Z1
             152.    The UVTA Defendants engaged in acts in furtherance of a scheme to transfer E. I.
Z2
      DuPont de Nemours and Company's assets out of the reach of parties, such as the Plaintiff, that
?,3
      have been damaged as a result of UVTA Defendants' conduct, omissions, and actions as
?A
      described in this Complaint.
15
             153.    As a result of the transfer of assets and liabilities described in this Complaint, the
?,6
      UVTA Defendants have attempted to limit the availability of assets to cover judgments for all of
?.7

.?8

                                                       34

                               COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 39 of 48 Page ID #:64




1
      the liability for damages and injuries from the manufacturing, marketing, distribution and/or sale
2
      of PFOA and/or PFOS and products that contain PFOA and/or PFOS.
3
             154.    Pursuant to Cal. Civ. Code Ann. § 3439.07, Plaintiff seeks to avoid the transfer of
4
      E. I. DuPont de Nemours and Company's liabilities for the claims brought in this Complaint and
5
      to hold the UVTA Defendants liable for any damages or other remedies that may be awarded by
6
      this Court or a jury under this Complaint.
7
             155.    Plaintiff further seeks all other rights and remedies that may be available to it
8

9
      under UVTA, including prejudgment remedies as available under applicable law, as may be

10    necessary to fully compensate Plaintiff for the damages and injuries it has suffered as alleged in

11    this Complaint.

12                                         ELEVENTH CAUSE OF ACTION

13                LIABILITY PURSUANT TO CALIFORNIA CIVIL CODE SECTION 1882
14           156.    Plaintiff reaffirms all allegations set forth in the preceding paragraphs.
15           157.    Plaintiff is a public water utility company and operates a public water supply
16    system in California. The groundwater that supplies Plaintiff's wells is property owned or used
17
      by Plaintiff to provide utility services. The water pumped from Plaintiff's wells is property
18
      owned or used by Plaintiff to provide utility services.
19
             158.    California Civil Code Section 1882.1 statues, "[a] utility may bring a civil action
?,0
      for damages against any person who commits, authorizes, solicits, aids, abets, or attempts any of
?.1
      the following acts:
?2
                            c. Diverts, or causes to be diverted, utility services by any means
?3
                               whatsoever.
?,4
                            d. Makes, or causes to be made, any connection or reconnection with
15
                               property owned or used by the utility to provide utility services without
Z6

?,7
                               the authorization or consent of the utility.

?.8

                                                         35

                                  COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 40 of 48 Page ID #:65




1
                         e. Prevents any utility meter, or other device used in determining the charge
2
                             for utility services, from accurately performing its measuring function by
3
                             tampering or by any other means.
4
                         f. Tampers with any property owned or used by the utility to provide utility
5
                             services.
6
                         g. Uses or receives the direct benefit of all, or a portion, of the utility service
7
                             with knowledge of, or reason to believe that the diversion, tampering, or
8

9
                             unauthorized connection existed at the time of the use, or that the use or

10                           receipt, was without the authorization or consent of the utility."

11           159.     By causing and/or contributing to and/or allowing PFOA and/or PFOS to be

12    introduced into Plaintiff's wells and the groundwater that supplies those wells, Defendants

13    injured, altered, interfered with, and/or otherwise prevented property owned or used by Plaintiff
14    from performing its normal or customary function in Plaintiff's provision of utility services.
15           160.    As a direct and proximate result of Defendants' above described acts and
16    omissions, Plaintiff has incurred, and will continue to incur, costs and damages related to the
17
      impacts of its wells caused by PFOA and/or PFOS , including but not limited to the
18
      investigation, monitoring, treatment, testing, remediation, removal, and/or disposal of the
19
      chemicals , operating, maintenance and consulting costs, legal fees, punitive damages,
ZO
      diminution of property value, and all other equitable and applicable damages.
!I
             161.    "In any civil action brought pursuant to Section 1882.1, the utility may recover as
12
      damages three times the amount of actual damages, if any, plus the cost of the suit and
Z3
      reasonable attorney's fees." California Civil Code Section 1882.2.
1.4
                                           PUNITIVE DAMAGES
.15
             162.    Under the applicable laws of the State of California, Plaintiff seeks Punitive
?,6
      damages due to the wanton and willful acts and/or omissions of Defendants as set forth and
Z7

Z8    alleged throughout this Complaint.

                                                       36

                               COMPLAINT FOR DAMAGES AND OTHER RELIEF
     Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 41 of 48 Page ID #:66




1
                                    PRAYER FOR RELIEF
2
        Plaintiff prays for judgment against Defendants, jointly and severally, as follows:
3
        1.     Compensatory damages according to proof including, but not limited to:
4
                      a.       costs and expenses related to the past, present, and future
5
                               investigation, sampling, testing, and assessment of the extent of the
6
                               impacts of PFAS, including but not limited to PFOA and/or PFOS
7
                               and their pre-cursors from products including but not limited to
8

9
                               AFFF on and within Plaintiff's Property;

10                    b.       costs and expenses related to the past, present, and future treatment

11                             and remediation of PFAS including but not limited to PFOA and/or

12                             PFOS and their pre-cursors on Plaintiff's Property or, in the

13                             alternative, the costs and expenses associated with and related to
14                             the removal and disposal of the PFAS including but not limited to
15                             PFOA and/or PFOS and their pre-cursors; and
16                    c.       costs and expenses related to the past, present, and future
17
                               installation and maintenance of monitoring mechanisms to assess
18
                               and evaluate PFAS including but not limited to PFOA and/or
19
                               PFOS and their pre-cursors on and within Plaintiff's Property.
ZO
        2.     Punitive damages;
Z1
        3.     Consequential damages;
Z2
        4.     Costs, disbursements, and attorneys' fees of this lawsuit;
Z3
        5.     Pre judgment and post judgment interest; and
Z4
        6.     Any other and further relief as the Court deems just, proper, and equitable.

                                 DEMAND FOR JURY TRIAL
Z6
        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial.
Z7

Z8

                                                37

                           COMPLAINT FOR DAMAGES AND OTHER RELIEF
        Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 42 of 48 Page ID #:67



1
      Dated: January 27, 2021
2

3
                                                      Respectfully Submitted,
4

5
                                                       eadt4affivelvh'
                                                      John P. Fiske (CA Bar No. 249256)
                                                      Baron & Budd, P.C.
6
                                                      11440 West Bernardo Court, Suite 265
7                                                     San Diego, CA 92127
                                                      Telephone: (858) 251-7424
8

9
                                                      Celeste Evangelisti (CA Bar No. 225232)
                                                      Baron & Budd, P.C.
10                                                    3102 Oak Lawn Avenue, Suite 1100
                                                      Dallas, TX 75219-4281
11                                                    Telephone: (214) 521-3605
12

13

14

15

16

17

18

19

?.0

!I

?,2

?3

?,4

?,5

?,6

).7



                                                 38

                                COMPLAINT FOR DAMAGES AND OTHER RELIEF
             Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 43 of 48 Page ID #:68
                                                                                                                                                                          CM-010
ATTORNEY OR PARTY WITHOUT ATTORNEY (Nam Slate Bar number, and address):
                                                                                                                                        FOR COURT USE ONLY
Celeste Evangelisti (CA Bar No. 225232)
Baron & Budd, P.C.
3102 Oak Lawn Ave., Ste. 1100, Dallas, TX 75219                                                                                   CONFORMED COPY
                                                                                                                                    ORIGINAL FILED
           TELEPHONE NO.:    214-521-3605                              FAX NO. (Optional):                                        :Superior Court of California
   ATTORNEY FOR (Name):      Plaintiff City of Downey                                                                                County of Los Angeles

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 STREET ADDRESS:      312 N. Spring Street                                                                                                JAN 27 2021
MAILING ADDRESS:
CITY AND ZIP CODE:    Los Angeles, CA 90012                                                                               Sherd R. Carter, Executive Officer/Clerk of Court
      BRANCH NAME:    Stanley iviosk Courthouse                                                                                 By: Tanya Herrera, Deputy
CASE NAME:
 City of Downey v. 3M Company; et al.
        CIVIL CASE COVER SHEET                  Complex Case Designation              CASE NUMBER:

El      Unlimited
        (Amount
                          n1 Limited
                             (Amount
                                             1- 7 Counter           r---1 Joinder
                                            Filed with first appearance by defendant JUDGE:
                                                                                                                          213TCV03250
         demanded            demanded is
                                                (Cal. Rules of Court, rule 3.402)      DEPT.:
         exceeds $25,000)    $25,000)
                              Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                  Contract                                                               Provisionally Complex Civil Litigation
            Auto (22)                                            I- 1 Breach of contract/warranty (06)               (Cal. Rules of Court, rules 3.400-3.403)
            U• ninsured motorist (46)                            1-- 1 Rule 3,740 collections (09)                          Antitnist/Trade regulation (03)
      Other PI/PDAND (Personal Injury/Property                   ni Other collections (09)                                  Construction defect (10)
      Damage/Wrongful Death) Tort
                                                                 r--1  insurance coverage (18)                              Mass tort (40)
      FT      A• sbestos (04)
                                                                 r---1 Other contract (37)                                  Securities litigation (28)
      r—i     P• roduct liability (24)
                                                                  Real Property                                      EJ Envircinmental/Toxic tort (30)
      El      Medical malpractice (45)
                                                                  r—i Eminent domain/inverse                                insurance coverage claims arising from the
                                                                                                                            above listed provisionally complex case
                                                 )                     condemnation (14)
                                                                                                                            types1(41)
                                           )( 3rt                 r--1 Wrongful eviction (33)                        Enforcement of Judgment
                            P
                            gs
                             D
                             h            r aT217business practice (07) 1- 1 Other real property (26)
                              l tP(stort/unfair
                                          D
                                          n                                                                                 EnforCement of Judgment (20)
      ni
      Non.POICBIPut
                ivhDs
                    lelinrre
                           i                                             Unlawful Detainer                            Miscellaneous Civil Complaint
              Defamation
              Fraudf                   (13)                             ni     Commercial (31)
                                                                                                                     =      RICO (27)
                                                                               Residential (32)
                                                                                                                     7 - 1 Other; complaint (not specified above) (42)
      1-   1 •Intellectual property (19)                                Ti Drugs (38)                                Mlscellanedus Civil Petition
      =       Professional negligence (25)                               Judicial Review.
                                                                                                                            Partnership and corporate governance (21)
              Other non-PI/PD/WD tort (35)                              El     Asset forfeiture (05)
       Employment                                                              Petition re: arbitration award (11)   [1     Other' petition (not specified above) (43)
                                                                                                                                 1
      nW• rongful termination (36)                                      I-   1 Writ of mandate    (02)
              Other employment (15)                               1-     1 Other Judicial review (39)
2. This case j=1 is         nj is not       complex under rule 3.400 of the California Rules of couq. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. ni Large number of separately represented parties            d. ni Large number of witnesses
   b. nj Extensive motion practice raising      difficult or novel e. I- 1 Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
   c.        Substantial amount of documentary evidence                     court
                                                                   f. j- 1 Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.                   r 1
                                                        monetary b.                          r—i
                                                                          nonmonetary; declaratory or injunctive relief c. ni punitive
4. Number of causes of action (specify): eleven (11)
5. This case n1 is          n        not      is
                                            a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: January 27, 2021
Celeste Evangelisti
                              (TYPE OR PRINT NAME)                                                                          (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                        NOTICE
  •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
  •   File this cover sheet in addition to any cover sheet required by local court rule.
  •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  •   Unless this Is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.                                    Page 1 of 2

Form Adopted for Mandatory Use                                                                                                 Cal. Rules of Court, rules 2.30. 3.220, 3.400-3.403, 3.740:
Judicial Council of California
                                                                        CIVIL CASE COVER SHEET                                         Cal. Standards of Judicial Administration, std. 3.10
CM-010 [Rev. July 1, 2007)                                                                                                                                              aninv.courts.ca.gov
              Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 44 of 48 Page ID #:69
                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                            CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract
                                                                                                  Provisionally Complex Civil Litigation (Cal.
   Auto (22)—Personal Injury/Property              Breach of ContractNVarranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                        Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
       Uninsured Motorist (46) (if the                      Contract (not unlawful detainer            Construction Defect (10)
        case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
       motorist claim subject to                       Contract/Warranty Breach—Seller                 Securities Litigation (28)
       arbitration, check this item                         Plaintiff (not fraud or negligence)        EnvironmentalfToxic Tort (30)
       instead of Auto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                           Warranty                                         (arising from provisionally complex
 Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                     case type listed above) (41)
 Tort                                              Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos (04)                                     book accounts) (09)                          Enforcement of Judgment (20)
         Asbestos Property Damage                      Collection Case—Seller Plaintiff                  Abstract of Judgment (Out of
        Asbestos Personal Injury/                      Oter
                                                          h Promissory Note/Collections
                                                                                                              County)
              Wrongful Death                                Case                                    Confession of Judgment (non-
     Product Liability (not asbestos or            Insurance Coverage (not provisionally                 domestic relations)
         toxic/environmental) (24)                     complex) (18)                                Sister State Judgment
     Medical Malpractice (45)                          Auto Subrogation                             Administrative Agency Award
          Medical Malpractice—                         Other Coverage                                   (not unpaid taxes)
               Physicians & Surgeons               Other Contract (37)                               Petition/Certification of Entry of
     Other Professional Health Care                    Contractual Fraud                                 Judgment on Unpaid Taxes
             Malpractice                               Other Contract Dispute                        Other Enforcement of Judgment
     Other PI/PD/WD (23)                        Real Property                                              Case
          Premises Liability (e.g., slip           Eminent Domain/Inverse                         Miscellaneous Civil Complaint
               and fall)                               Condemnation (14)                             RICO (27)
          Intentional Bodily Injury/PD/WD          Wrongful Eviction (33)                            Other Complaint (not specified
                (e.g., assault, vandalism)         Oter
                                                     h Real Property (e.g., quiet title) (26)             above) (42)
          Intentional Infliction of                    Writ of Possession of Real Property                Declaratory Relief Only
               Emotional Distress                      Mortgage Foreclosure                               Injunctive Relief Only (non-
          Negligent Infliction of                      Quiet Title                                              harassment)
                Emotional Distress                     Other Real Property (not eminent                   Mechanics Lien
          Other PI/PD/WD                               domain, landlord/tenant, or                        Other Commercial Complaint
 Non-PI/PDNVD (Other) Tort                             foreclosure)                                             Case (non-tort/non-complex)
     Business Tort/Unfair Business              Unlawful Detainer                                         Other Civil Complaint
         Practice (07)                             Commercial (31)                                              (non-tort/non-complex)
     Civil Rights (e.g., discrimination,           Residential (32)                               Miscellaneous Civil Petition
           false arrest) (not civil                Drugs (38) (if the case involves illegal          Partnership and Corporate
           harassment) (08)                        drugs, check this item; otherwise,                    Governance (21)
     Defamation (e.g., slander, libel)             report as Commercial or Residential)              Other Petition (not specified
            (13)                                Judicial Review                                           above) (43)
     Fraud (16)                                    Asset Forfeiture (05)                                  Civil Harassment
     Intellectual Property (19)                    Petition Re: Arbitration Award (11)                   Workplace Violence
     Professional Negligence (25)                  Writ of Mandate (02)                                  Elder/Dependent Adult
         Legal Malpractice                             Writ—Administrative Mandamus                            Abuse
         Other Professional Malpractice                Writ—Mandamus on Lime      it d Court             Election Contest
              (not medical or legal)                       Case Matter                                   Petition for Name Change
     Other Non-PUPD/VVD Tort (35)                      Writ—Other Lime  it d Court Case                  Petition for Relief From Late
 Employment                                                Review                                              Claim
     Wrongful Termination (36)                     Other Judicial Review (39)                             Other Civil Petition
      Other Employment (15)                            Review of Health Officer Order
                                                       Notice of Appeal—Labor
                                                             Commissioner Appeals
CM-010 [Rey. July 1, 2007)                                                                                                               Page 2 of 2
                                                        CIVIL CASE COVER SHEET
                  Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 45 of 48 Page ID #:70


                                                                                                          ' El' ElISTCV032SO
 SHORT TITLE:   City of Downey v. 3M Company; et al.



                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                This form is required pursuant to Local Rule 2.3 in.all new civil case filings in the Los Angeles Superior Court.




     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.         7. Location where petitioner resides.
2. Permissive filing in central district.                                                8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                 9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                  10. Location of Labor Commissioner Office.
                                                                                        11. Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.                            non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 A               *                                                                                                       t     1
                     c;vil Case Cover Sheet                                             Type of Action                                          /Applicable Reasons -
                           CaWaP1?( No-                                                (Check only one                                            See Step 3 Above
                               gt,
                             Auto (22)               0   A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death               1, 4, 11

                     Uninsured Motorist (46)         0   A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist          1, 4, 11


                                                     0   A6070 Asbestos Property Damage                                                     1, 11
                          Asbestos (04)
                                                     0   A7221 Asbestos - Personal Injury/Wrongful Death                                    1, 11
    0. H              Product Liability (24)         0   A7260 Product Liability (not asbestos or toxic/environmental)                      1, 4, 11

    Z                                                0. A7210 Medical Malpractice - Physicians & Surgeons •                                 1, 4, 11
                    Medical Malpractice (45)
                                                     0   A7240 Other Professional Health Care Malpractice                                   1, 4, 11


                                                     0   A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                            1, 4, 11
                         Other Personal
                         Injury Property             0   A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                               assault, vandalism, etc.)                                                    1, 4, 11
                        Damage Wrongful
                           Death (23)                0   A7270 Intentional Infliction of Emotional Distress                                 1, 4, 11

                                                     0   A7220 Other Personal Injury/Property Damage/Wrongful Death                         1, 4, 11




   LASC CIV 109 Rev. 12/18                           CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3

   For Mandatory Use                                    AND STATEMENT OF LOCATION                                                           Page 1 of 4
                           Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 46 of 48 Page ID #:71
SHORT TITLE:                                                                                                  CASE NUMBER
                          City of Downey v. 3M Company; et al.


                                        A                                                            B                                              - C Applicable
                              Civil Case Cover Sheet                                           Type of Action .                                   Reasons - See Step 3
                                   Category No.                                               (Check only one)                                          Above

                                Business Tort (07)          0   A6029 Other Commercial/Business Tort (not fraud/breach of contract)               1, 2, 3

  'V 0
   41)                           Civil Rights (08)          0   A6005 Civil Rights/Discrimination                                                 1, 2, 3
   0 .0
   "   Tes
  a. 0                           Defamation (13)            0   A6010 Defamation (slander/libel)                                                  1, 2, 3

      ro)                           Fraud (16)              0   A6013 Fraud (no contract)
  - c                                                                                                                                             1, 2, 3
  To* o
   c '-
   o
                    (1)
                                                            0   A6017 Legal Malpractice                                                           1, 2, 3
   a) co                   Professional Negligence (25)
  o_                                                        El A6050 Other Professional Malpractice (not medical or legal)
      E                                                                                                                                           1, 2, 3
  o
  z
                                    Other (35)              0   A6025 Other Non-Personal Injury/Property Damage tort                              1, 2, 3

      4.0
                            Wrongful Termination (36)       0   A6037 Wrongful Termination                                                        1, 2, 3
      a)
      E
      0
      0                                                     0   A6024 Other Employment Complaint Case                                             1, 2, 3
      Q                       Other Employment (15)
      E                                                     0   A6109 Labor CommissionerAppeals                                                   10
      w

                                                            0   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                                 2 5
                                                                      eviction)
                           Breach of Contract/ Warranty                                                                                          2 5
                                       (06)                 0   A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                                 (not insurance)            0   A6019 Negligent Breach of Contract/Warranty (no fraud)                           1, 2, 5
                                                            0   A6028 Other Breach of ContractNVarranty (not fraud or negligence)                1, 2, 5

        C.,
                                                            0   A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                                 Collections (09)
        0
                                                            0   A6012 Other Promissory Note/Collections Case                                     5, 11
                                                            0   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                                      Purchased on or after January 1„2014)
                             Insurance Coverage (18)        0   A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8

                                                            0   A6009 Contractual Fraud                                                          1, 2, 3, 5
                               Other Contract (37)          0   A6031 Tortious Interference                                                      1, 2, 3, 5
                                                            0   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                             Eminent Domain/Inverse
                                                            0   A7300 Eminent Domain/Condemnation                 Number of parcels              2, 6
                               Condemnation (14)

     o_                       Wrongful Eviction (33)        0   A6023 Wrongful Eviction Case                                                     2, 6
    0
    o_
    Ce                                                      0   A6018 Mortgage Foreclosure                                                       2, 6
                             Other Real Property (26)       0   A6032 Quiet Title                                                                2, 6
                                                            0   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2, 6

                          Unlawful Detainer-Commercial
                                                            0   A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
                                      (31)
    Unlawful Detainer




                           Unlawful Detainer-Residential
                                                            0   A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
                                       (32)
                               Unlawful Detainer-
                                                           0    A6020F Unlawful Detainer-Post-Foreclosure                                        2, 6, 11
                              Post-Foreclosure (34)

                           Unlawful Detainer-Drugs (38)     0   A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                                           CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                              AND STATEMENT OF LOCATION                                                          Page 2 of 4
For Mandatory Use
                                          Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 47 of 48 Page ID #:72


SHORT TITLE:                             City of Downey v. 3M Company; et al.                                               CASE NUMBER




                                                         A                                                          B                                 C Applicable
                                              Civil Case Cover Sheet                                          Type of Action                       Reasons -See Step 3
                                                    Category No.                                             (Check only one)                      '     Above

                                               Asset Forfeiture (05)        0   A6108 Asset Forfeiture Case                                        2, 3, 6

                                            Petition re Arbitration (11)    0   A6115 Petition to Compel/ConfirmNacate Arbitration                 2, 5
      Judicial Review




                                                                            0   A6151 Writ - Administrative Mandamus                               2, 8
                                               Writ of Mandate (02)         0   A6152 Writ - Mandamus on Limited Court Case Matter                 2
                                                                            0   A6153 Writ - Other Limited Court Case Review                       2

                                            Other Judicial Review (39)      0   A6150 Other Writ /Judicial Review                                  2, 8

                                          Antitrust/Trade Regulation (03)   0   A6003 Antitrust/Trade Regulation                                   1, 2, 8
      Provisionally Complex Litigation




                                             Construction Defect (10)       0   A6007 Construction Defect                                          1, 2, 3

                                            Claims Involving Mass Tort
                                                                            0   A6006 Claims Involving Mass Tort                                   1, 2, 8
                                                       (40)

                                             Securities Litigation (28)     0   A6035 Securities Litigation Case                                   1, 2, 8

                                                    Toxic Tort
                                                                            0   A6036 Toxic Tort/Environmental                                     1,03, 8
                                                Environmental (30)

                                           Insurance Coverage Claims
                                                                            0   A6014 Insurance Coverage/Subrogation (complex case only)           1, 2, 5, 8
                                             from Complex Case (41)

                                                                            0   A6141 Sister State Judgment                                        2, 5, 11
  ••••                                                                      0   A6160 Abstract of Judgment                                         2, 6
                                   C
   CD o
   E E                                             Enforcement              0   A6107 Confession of Judgment (non-domestic relations)              2, 9
      o)
     -o                                          of Judgment (20)           0   A6140 Administrative Agency Award (not unpaid taxes)               2, 8
   o
  w o                                                                       0   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8
                                                                            0   A6112 Other Enforcement of Judgment Case                           2, 8, 9

                                                    RICO (27)               0   A6033 Racketeering (RICO) Case                                     1, 2, 8
  Civil Complaints
   Miscellaneous




                                                                            0   A6030 Declaratory Relief Only                                      1, 2, 8

                                                Other Complaints            0   A6040 Injunctive Relief Only (not domestic/harassment)             2, 8
                                            (Not Specified Above) (42)      0   A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8
                                                                            0   A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                                             Partnership Corporation
                                                                            0   A6113 Partnership and Corporate Governance Case                    2, 8
                                                Governance (21)

                                                                            0   A6121 Civil Harassment With Damages                                2, 3, 9
  Miscellaneous
  Civil Petitions




                                                                            0   A6123 Workplace Harassment With Damages                            2, 3, 9
                                                                            0   A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3, 9
                                               Other Petitions (Not
                                              Specified Above) (43)         0   A6190 Election Contest                                             2
                                                                            0   A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                                            0   A6170 Petition for Relief from Late Claim Law                      2, 3, 8
                                                                            0   A6100 Other Civil Petition                                         2, 9




                                                                            CIVIL CASE COVER SHEET ADDENDUM                                      Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                               AND STATEMENT OF LOCATION                                           Page 3 of 4
 For Mandatory Use
                     Case 2:21-cv-01898 Document 1-1 Filed 03/01/21 Page 48 of 48 Page ID #:73
 SHORT TITLE:   City of Downey v. 3M Company; et al.                                     CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                      ADDRESS:
   REASON:                                                                       N/A, Toxic Tort/Environmental COMPLEX CASE
       1.       2.    3.   4.   5.   6.   7.   8.   9.   10.    11.



   CITY:                                       STATE:     ZIP CODE:




Step 5: Certification of Assignment: I certify that this case is properly filed in the Central Judicial                 District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: January 27, 2021                                                              Ceemie.,4F‘,04tpebsoh'
                                                                                     (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                               CIVIL CASE COVER SHEET ADDENDUM                                         Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                  AND STATEMENT OF LOCATION                                              Page 4 of 4
  For Mandatory Use
